(2008)
In re: AEGON USA, INC., SUPPLEMENTAL CANCER INSURANCE LITIGATION.
MDL No. 1962.
United States Judicial Panel on Multidistrict Litigation.
August 11, 2008.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Defendants Life Investors Insurance Co. of America, Transamerica Life Insurance Co., and AEGON USA, Inc., have moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation in the Eastern District of Arkansas. This litigation currently consists of seven actions: two actions in the Eastern District of Arkansas, two actions in the Western District of Arkansas, and one action each in the Northern District of Mississippi, the Western District of Pennsylvania, and the Middle District of Tennessee, as listed on Schedule A.[1]
Responding plaintiffs take varying positions on both centralization and transferee district. Plaintiffs in the Eastern District of Arkansas Pipes and Western District of Arkansas Runyan actions support centralization in the Eastern District of Arkansas, but also suggest, in the alternative, either the Northern District of Mississippi or the Middle District of Tennessee. Plaintiffs in the following four actions oppose centralization: Eastern District of Arkansas Adams, Northern District of Mississippi Wright, Western District of Pennsylvania Smith, and Middle District of Tennessee Gooch. If the Panel nevertheless orders centralization, the Adams and Gooch plaintiffs favor selection of the Middle District of Tennessee as transferee district, while the Wright plaintiffs favor either the Northern District of Mississippi or the Middle District of Tennessee.
On the basis of the papers filed and hearing session held, we are not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation at the present time. The seven actions in this litigation primarily involve the proper interpretation of the term "actual charges" in certain "Cancer Only" insurance policies issued by defendants. The key issue is thus legal rather than factual, and the need for extensive overlapping discovery appears unlikely. To the extent that the actions share questions of fact, the proponents of centralization have failed to convince us that those questions are sufficiently complex and/or numerous to justify Section 1407 transfer at this time. Alternatives to transfer exist that may minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these seven actions is denied.

SCHEDULE A
MDL No. 1962  IN RE: AEGON USA, INC., SUPPLEMENTAL CANCER INSURANCE LITIGATION
Eastern District of Arkansas

Dwight Pipes, et al. v. Life Investors Insurance Co. of America, C.A. No. 1:07-35

Denise J. Adams v. Life Investors Insurance Co. of America, C.A. No. 2:07-154
Western District of Arkansas

Vicki Mitchell v. Life Investors Insurance Co. of America, C.A. No. 4:07-4084 Edison Runyan v. Transamerica Life Insurance Co., et al., C.A. No. 6:08-6034
Northern District of Mississippi

Lynwood N. Wright, et al. v. Life Investors Insurance Co. of America, C.A. No. 2:08-3
Western District of Pennsylvania

William E. Smith, et al. v. Life Investors Insurance Co. of America, C.A. No. 2:07-681
Middle District of Tennessee

Anthony E. Gooch v. Life Investors Insurance Co. of America, et al., C.A. No. 1:07-16
NOTES
[1]  The Panel has been notified of seven additional related actions.